By the Court.—Leonard, J.
When the attachment was granted, the defendant Hoffman was consul for the Duchy of Saxe Coburg Gotha, for the State of Illinois.
It issued against the property of all the defendants. The Constitution and laws of the Hnited States prohibit the State courts from taking cognizance of suits affecting consuls.
It is thus apparent that this court were without jurisdiction to grant process of any kind against Hoffman when the attachment herein was issued;
The question of jurisdiction must be disposed of according to the facts existing when the action was commenced or the process issued. Being without jurisdiction, then, there was no basis upon which to incorporate it subsequently.
*74We think that the subsequent revocation of the exequatur of the consul did not give validity to process which was before invalid.
We think the case of Yalerino a. Thompson (7 N. Y., 576) is conclusive upon the questions here involved.
The Court of Appeals there held, that the courts of the United States have jurisdiction where a consul is sued with another person. The court, in that case, say: “ The Constitution extends the jurisdiction of the United States courts to all cases ‘ affecting consuls,’ and the Judiciary Act makes it exclusive of the State courts in all suits against consuls.’ ” That casé further holds, that where a consul and another are necessarily co-defendants, it brings the co-defendant within the jurisdiction of the United States courts, by unavoidable implication (p. 582). We think this decision of the first court of our State must be considered conclusive here.
This action being against a consul, the State courts are ousted of jurisdiction.
There is no analogy between the contract of an infant, feme covert, bankrupt, &c., and the contract of a consul, when made jointly with others.
In an action against an infant or feme covert, on a joint contract with others, the name of such party may be stricken out, and the action proceed against the other joint contractors, because there never was any actual contract made by the infant or feme covert.
The contract of the consul is, however, a valid and binding obligation, whether made jointly with others or not. There is no principle upon which his name can be stricken from the .action without disturbing the liability of the other joint contractors with him.
We are compelled to hold that this court have no jurisdiction over the action, and, of course, none to grant an attachment therein.
The order appealed from is reversed, and the attachment is vacated. Ho costs are allowed.
. Ihgkahaw, P. J., and Clkkke, J,, concurred.